IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Lawson,                                 :
                              Petitioner        :
                                                :
                       v.                       :
                                                :
Philadelphia Clerk of Courts,                   :    No. 1917 C.D. 2014
                         Respondent             :    Submitted: July 22, 2016


BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                          FILED: October 20, 2016

               William Lawson (Lawson), pro se, petitions this Court for review
(Petition) of the Office of Open Records’ (OOR) September 24, 2014 Final
Determination (Determination) dismissing his appeal with prejudice. Essentially, the
issue before this Court is whether the OOR properly dismissed Lawson’s appeal for
lack of jurisdiction.1 After review, we affirm.


      1
          Lawson raises six issues in his Statement of Questions Involved:
               (1)     Should a practice, usage or tradition by an agency be given the
                       power and quality of law?
               (2)     What is a [b]ills [sic] of information? []
               (3)     Can [a bill of information] serve dual purposes?
               (4)     What is the law regarding the use of ‘[b]ills of information[?’]
               (5)     Does [Lawson] have [a] liberty interest in [the] non[-
                       ]existence of [his] sentenc[ing] order?
               (6)     Does a violation of [the] Right-to-Know-Law[, Act of
                       February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104,
                       (RTKL)] trigger a [d]ue process analysis under [Article 1,
                       Section 9 of the Pennsylvania Constitution and the 14th
                       Amendment to the United States Constitution]?
               On August 28, 2014, Lawson submitted a request under the Right-to-
Know Law (RTKL)2 to the Philadelphia Clerk of Courts (Clerk), for a certified copy
of the sentencing order for his Case Number CP-51-CR-0609631-1997. In response,
the Clerk sent Lawson a copy of what Lawson refers to as a “bill of information.”
Petition at 1 passim. On September 19, 2014, Lawson filed an appeal with the OOR
claiming that the Clerk failed to respond to his request since it had sent him a copy of
the bill of information, rather than the requested sentencing order. On September 24,
2014, the OOR issued the Determination dismissing Lawson’s appeal with prejudice,
stating: “The Clerk is a ‘judicial agency’ and as such is not subject to the jurisdiction
of the OOR.” Determination at 1. Lawson appealed to this Court.3
               This Court recently addressed this issue in Faulk v. Philadelphia Clerk
of Courts, 116 A.3d 1183 (Pa. Cmwlth. 2015). The Court explained:

               The RTKL explicitly confers jurisdiction on appeals
               officers within OOR to render determinations regarding
               records disputes involving Commonwealth and local
               agencies. Section 503(a) of the RTKL, 65 P.S. § 67.503(a).
               By contrast, appeals of disputes involving a judicial agency
               are appealed to an appeals officer so designated by that
               judicial agency. Sections 503(b) and 1101(a) of the RTKL,
               65 P.S. §§ 67.503(b), 67.1101(a).



Lawson’s Amended Br. at 3. In his Amended Brief, Lawson also “incorporates the ‘[Petition]’ in
its entirety . . . as though stated in full.” Id. at 2. Lawson’s Petition is a form petition that contains
an “A[rgument in] S[upport]” section in which he sets forth the following five arguments: (1) the
Clerk is subject to the RTKL; (2) bills of information are not sufficient to satisfy a RTKL request
for a sentencing order; (3) Lawson has a right to access the requested records; (4) the OOR was
derelict when it dismissed Lawson’s appeal because its duty is to ensure access to public records;
and, (5) Lawson has a liberty interest in his sentencing order. Petition at 2.
         Because the OOR dismissed Lawson’s appeal for lack of jurisdiction and that is the order
from which Lawson appeals, we address whether the OOR properly dismissed Lawson’s appeal.
         2
           Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104
         3
           The Clerk was precluded from filing a brief in this matter. “We review OOR’s statutory
jurisdiction as a matter of law. Accordingly, our standard of review is plenary.” Faulk v. Phila.
Clerk of Courts, 116 A.3d 1183, 1185 (Pa. Cmwlth. 2015) (citation omitted).
                                                    2
              ‘Judicial agency’ is defined by the RTKL as, ‘[a] court of
              the Commonwealth or any other entity or office of the
              unified judicial system.’ Section 102 of the RTKL, 65 P.S.
              § 67.102. ‘[C]lerks of court . . . are personnel of the unified
              judicial system.’ League of Women Voters of Greater
              Pittsburgh v. Allegheny Cnty., 819 A.2d 155, 158 n. 12 (Pa.
              Cmwlth. 2003) (citing Section 102 of the Judicial Code, 42
              Pa.C.S. § 102). Based on the express terms of the RTKL,
              judicial agencies, including Clerk, are not subject to OOR’s
              jurisdiction.

Faulk, 116 A.3d at 1185–86; see also Locke v. Phila. Clerk of Courts (Pa. Cmwlth.
No. 1922 C.D. 2014, filed September 10, 2015); McCrae v. Phila. Clerk of Courts
(Pa. Cmwlth. No. 2223 C.D. 2014, filed July 30, 2015); Andrews v. Phila. Clerk of
Courts (Pa. Cmwlth. No. 1987 C.D. 2014, filed July 24, 2015).4 Accordingly, the
OOR properly dismissed Lawson’s appeal.
              Even if the OOR had jurisdiction, we would conclude that Lawson is not
entitled to the requested sentencing order under the RTKL.                   The Faulk Court
expounded:

              For clarity, we distinguish between ‘public records’ under
              the RTKL and records to which the public may be entitled
              through alternate means.
              The RTKL is not the sole mechanism for obtaining records
              from judicial agencies. Indeed, the RTKL offers limited
              access restricted by its terms to a defined type of records of
              judicial agencies. Thus, unlike records of Commonwealth
              or local agencies, where all records in their possession are
              presumed public, only ‘financial records’ of judicial
              agencies are accessible through the RTKL. This is in part
              because the courts are always open under our Constitution,
              and court records remain accessible to members of the
              public outside the RTKL. See Pa. Const., art. I, § 11 (‘[a]ll

       4
          This Court’s unreported memorandum opinions may be cited “for [their] persuasive value,
but not as a binding precedent.” Section 414 of the Commonwealth Court’s Internal Operating
Procedures. 210 Pa. Code § 69.414. Notably, in McCrae and Andrews, the petitioners filed the
same fill-in-the-blank-type petitions for review that Lawson used herein. In each case, this Court
held that the OOR properly dismissed the appeal for lack of jurisdiction.
                                                3
               courts shall be open’); Commonwealth v. Fenstermaker, . . .
               530 A.2d 414 ([Pa.] 1987) (discussing common law right of
               access to criminal courts and to court records).
               That sentencing orders do not qualify as ‘public records’
               under the RTKL does not diminish their public nature.
               Accordingly, although Clerk is not duty-bound to disclose
               court records under the RTKL, [a r]equester may seek
               access to court records outside the constraints RTKL’s
               statutory scheme imposes on access to records of a judicial
               agency.

Faulk, 116 A.3d at 1187-88 (bold emphasis added; footnotes omitted).
               For all of the above reasons, the OOR’s Determination is affirmed.5


                                              ___________________________
                                              ANNE E. COVEY, Judge




       5
        With respect to Lawson’s assertion that he has a liberty interest in his sentencing order, the
Faulk Court stated:

               To the extent [the r]equester claims a liberty interest in his sentencing
               order, this Court previously rejected similar arguments on similar
               facts. See Sturgis v. Dep’t of Corr., 96 A.3d 445 (Pa. Cmwlth. 2014);
               Gates v. Dep’t of Corr. (Pa. Cmwlth.[] No. 441 C.D. 2014, filed July
               9, 2014) . . . . Here, [the r]equester appended a Department of
               Corrections (DOC) attestation of non-existence to his OOR appeal to
               support his argument that he is being improperly incarcerated without
               a copy of his sentencing order. In Gates, when an inmate argued the
               non-existence of the sentencing order was grounds for his release, we
               explained this Court is not in a position to rule on the legality of
               incarceration when DOC does not have a copy of the sentencing
               order. See also Sturgis. Similarly, we do not consider the Clerk’s
               alleged refusal to produce a copy of [the r]equester’s sentencing order
               here, and the alleged deprivation of liberty that causes. Additionally,
               the RTKL does not offer a vehicle for collaterally attacking a
               conviction. See Guarrasi v. Scott, 25 A.3d 394 (Pa. Cmwlth. 2011).
Faulk, 116 A.3d at 1188.


                                                  4
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Lawson,                        :
                        Petitioner     :
                                       :
                  v.                   :
                                       :
Philadelphia Clerk of Courts,          :   No. 1917 C.D. 2014
                         Respondent    :


                                      ORDER


            AND NOW, this 20th day of October, 2016, the Office of Open Records’
September 24, 2014 Final Determination is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge